Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aldo Martinez on 5/17/2022.
The application has been amended as follows on the attached OA Appendix. 


Allowable Subject Matter

Claims 10-26 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record teaches the technique of device having a demultiplexing circuit having various components, which makes it capable of demultiplexing a reception signal into a plurality of signals, however, the prior arts of record, either singularly or in combination, do not disclose or suggest changing an allocated band without interrupting communication of signals outside a band to be changed by avoiding the switching of output signals by the selector of the demultiplexing circuit for a signal path in a band that is free from an effect of the band change and generate a plurality of output signals as many as an output signal number, which in combination with the other claimed elements, makes independent claims 10 and 18 novel.  Claims 11-17, and 19-26, are also allowed for their dependence on independent claims 10 and 18.

Conclusion

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477